          Case 1:20-cv-02090-RC Document 11 Filed 02/18/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
AMERICAN OVERSIGHT                  )
                                    )
                  Plaintiff,        )
v.                                  )               Case No. 20-cv-2090 (RC)
                                    )
U.S. CENSUS BUREAU, et al.          )
                                    )
                  Defendants.       )
____________________________________)

                                     JOINT STATUS REPORT

       Plaintiff American Oversight and defendants U.S. Census Bureau (“the Census Bureau”)

and U.S. Department of Commerce (“Commerce”), by undersigned counsel, hereby submit this

joint status report pursuant to the Court’s December 18, 2020, Minute Order.

       Although Commerce previously reported that it anticipated making a final determination

on the two Freedom of Information Act (“FOIA”) requests directed to it on or before January 15,

2021, Commerce has had difficulty discerning the identities of certain individuals referenced in

the FOIA requests, leading to delay. With the exception of one individual, Commerce has

ascertained the identities of unidentified individuals referenced in Plaintiffs’ requests and

anticipates that the search of these custodians followed by processing and production will occur

expeditiously. Defendants have communicated with Plaintiff respecting the one individual that

they have been unable to identify.

       The Census Bureau provides the following update regarding the three FOIA requests

directed to it at issue in this case. Processing and production of records responsive to the White

House Key Terms FOIA request is ongoing. The Census Bureau anticipates making a final

production for the White House Key Terms FOIA request on or before April 1, 2021. A final
           Case 1:20-cv-02090-RC Document 11 Filed 02/18/21 Page 2 of 2




response was provided for the Directives FOIA request on December 17, 2020 and for the Sent

Communications FOIA request on January 27, 2021.

        The parties have conferred and Plaintiff agrees to the schedule proposed above. The parties

propose to file another joint status report on or before April 19, 2021, providing an update on the

status of the case.

Dated: February 18, 2021                             Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General
                                                     Civil Division

                                                     ELIZABETH J. SHAPIRO
                                                     Deputy Branch Director
                                                     Federal Programs Branch

                                                     /s/ Liam C. Holland
                                                     Liam C. Holland (NY Bar No. 5580378)
                                                     Trial Attorney
                                                     U.S. Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street, N.W.
                                                     Washington, D.C. 20530
                                                     Tel.: (202) 514-4964
                                                     Fax: (202) 616-8470
                                                     Email: Liam.C.Holland@usdoj.gov

                                                     Attorneys for Defendant


                                                     /s/ Emma Lewis
                                                     Emma Lewis
                                                     D.C. Bar No. 144574

                                                     AMERICAN OVERSIGHT
                                                     1030 15th Street NW, B255
                                                     Washington, DC 20005
                                                     (202) 919-6303
                                                     emma.lewis@americanoversight.org

                                                     Counsel for Plaintiff
